Memorandum: We agree with Family Court’s decision terminating respondent’s parental rights on the ground of permanent neglect. Petitioner established by clear and convincing evidence that respondent failed adequately to plan for the future of the children notwithstanding petitioner’s diligent efforts to encourage and strengthen the parental relationship. We write chiefly to address respondent’s contention that reversal is required because the Law Guardian representing the children was absent for portions of the fact-finding and dispositional hearings. Given the critical role played by a Law Guardian in proceedings such as this, we cannot condone her failure to be present to protect the interests of the children at critical stages of the proceeding. Nevertheless, under the circumstances of this case, we conclude that respondent was not prejudiced by the Law Guardian’s absence, and, consequently, we conclude that respondent has no standing to raise the Law Guardian’s absence as a ground for reversing the order appealed from. Matter of Karl S. (118 AD2d 1002), relied upon by respondent, is distinguishable. (Appeal from Order of Onondaga County Family Court, McLaughlin, J. — Terminate Parental Rights.) Present — Denman, P. J., Boomer, Green, Balio and Doerr, JJ.